 Exhibit 10.2

 

CONFIDENTIAL

 

 

 

SHAREHOLDERS' VOTING RIGHTS PROXY AGREEMENT

 

 

 

WENBIN YANG

 
PING LI

 

GUANGZHOU YUZHI MDT INFO TECH LTD. 

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN)Co, LTD.

 

AND

 

THE LOCAL COMPANIES LISTED IN APPENDIX I

   

 

 

 

AUGUST 5, 2015

 



 1 

   



 

SHAREHOLDERS' VOTING RIGHTS PROXY AGREEMENT

 

This SHAREHOLDERS' VOTING RIGHTS PROXY AGREEMENT (this "AGREEMENT") is entered
into as of AUGUST 5, 2015 by and among the following Parties:

 

(1) WENBIN YANG

 

ADDRESS: Room 603, Unit 2, Block 6, No 8 Urumqi East Road, New Shi District,
Kashi City 

 
IDENTITY CARD NUMBER: 650108196710240012

 

(2) PING LI

 

ADDRESS: No 69 Floor 3, Tianhe straight street, Tianhe District, Guangzhou


 

IDENTITY CARD NUMBER: 430102197707113026

 

(3) GUANGZHOU YUZHI MDT INFO TECH LTD.( "YUZHI")

 

REGISTERED ADDRESS: Unit 1601, No 439, Dongfeng Road, Yuexiu District, Guangzhou

 

(4) MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD (YIGO)

 

REGISTERED ADDRESS: Shenzhen Nanshan Garden of the arts Ma Gulong industrial
zone of 309A

 

(5) SHENZHEN QIANHAI ZHUO ZHICHANG TIAN TECHNOLOGY CO., LTD.

 

REGISTERED ADDRESS: Room 201, Block A, NO 1 Qianwan road QianHaiShen Port
Cooperative District, Shenzhen

 

(6) GUANGZHOU RONGSHENG MDT INFO TECH LTD

 

REGISTERED ADDRESS: Unit 1601, No 439, Dongfeng Road, Yuexiu District, Guangzhou

 



 2 

   

 

(7) THE COMPANIES LISTED IN APPENDIX I TO THE AGREEMENT (EXCEPT YUZHI).

 

(The above parties shall hereinafter be individually referred to as a "PARTY"
and collectively, "PARTIES". Wenbin Yang, Ping Li shall hereinafter be
individually referred to as a "PERSONAL SHAREHOLDER" and collectively, "PERSONAL
SHAREHOLDERS", Personal Shareholders and YUZHI shall hereinafter be individually
referred to as a "SHAREHOLDER" and collectively, "SHAREHOLDERS".)

 

WHEREAS:

 

1. YUZHI is the enrolled shareholder of the companies listed in Appendix I ,
Appendix I attached hereto, legally holding all or the majority equity of such
companies as of the execution date of this Agreement; •

 

2. As of the date of this Agreement, WENBIN YANG and PING LI are the enrolled
shareholders of YUZHI, legally holding all the equity in YUZHI, of which Wenbin
Yang holding 60% interest, Ping Li holding 40%.

 

3. The Shareholders intend to severally entrust the individual designated by
YIGO with the exercises of their voting rights in Target Company (as defined
below) while YIGO is willing to designate such an individual.

 

The Parties hereby have reached the following agreement upon friendly
consultations: ARTICLE 1 VOTING RIGHTS ENTRUSTMENT

 

1.1 Under this Agreement, "TARGET COMPANY" shall mean, to Wenbin

 

Yang ,Ping Li and to YUZHI, any and all of the companies listed in Appendix I.

 

1.2 The Shareholders hereby irrevocably undertake to respectively sign the
Entrustment Letter after execution of the Agreement to respectively entrust the
personnel designated by Shenzhen YIGO Management & Consulting Co.,Ltd then
("TRUSTEES") to exercise the following rights enjoyed by them as shareholders of
Target Company in accordance with the then effective articles of association of
Target Company (collectively, the "ENTRUSTED RIGHTS"):

 

(1) Proposing to convene and attending shareholders' meetings of Target Company
as proxy of the Shareholders according to the articles of association of Target
Company;

 

(2) Exercising voting rights as proxy of the Shareholders, on issues discussed
and resolved by the shareholders' meeting of Target Company, including but not
limited to the appointment and election for the directors, general manager and
other senior management personnel of Target Company.

 



 3 

   

 

The above authorization and entrustment is granted subject to the status of
trustees as PRC citizens and the approval by YIGO. Upon and only upon written
notice of dismissing and replacing Trustee(s) given by YIGO to the Shareholders,
the Shareholders shall promptly entrust another PRC citizen then designated by
YIGO to exercise the above Entrusted Rights, and once new entrustment is made,
the original entrustment shall be replaced; the Shareholders shall not cancel
the authorization and entrustment of the Trustee(s) otherwise.

 

1.3 The Trustees shall perform the entrusted obligation within the scope of
entrustment in due care and prudence and in compliance with laws; the
Shareholders acknowledge and assume relevant liabilities for any legal
consequences of the Trustees' exercise of the foregoing Entrusted Rights.

 

1.4 The Shareholders hereby acknowledge that the Trustees are not required to
seek advice from the Shareholders prior to their respective exercise of the
foregoing Entrusted Rights. However, the Trustees shall inform the Shareholders
in a timely manner of any resolution or proposal on convening interim
shareholders' meeting after such resolution or proposal is made.

 

ARTICLE 2 RIGHT TO INFORMATION

 

2.1 For the purpose of exercising the Entrusted Rights under this Agreement, the
Trustees are entitled to know the information with regard to Target Company's
operation, business, clients, finance, staff, etc., and shall have access to
relevant materials of Target Company. Target Company shall adequately cooperate
with the Trustees in this regard.

 

ARTICLE 3 EXERCISE OF ENTRUSTED RIGHTS

 

3.1 The Shareholders will provide adequate assistance to the exercise of the
Entrusted Rights by the Trustees, including execution of the resolutions of the
shareholders' meeting of Target Company or other pertinent legal documents made
by the Trustee when necessary (e.g., when it is necessary for examination and
approval of or registration or filing with governmental departments).

 

3.2 If at any time during the term of this Agreement, the entrustment or
exercise of the Entrusted Rights under this Agreement is unenforceable for any
reason except for default of any Shareholder or Target Company, the Parties
shall immediately seek a most similar substitute for the unenforceable provision
and, if necessary, enter into supplementary agreement to amend or adjust the
provisions herein, in order to ensure the realization of the purpose of this
Agreement.

 



 4 

   



 

ARTICLE 4 EXEMPTION AND COMPENSATION

 

4.1 The Parties acknowledge that YIGO shall not be requested to be liable for or
compensate (monetary or otherwise) other Parties or any third party due to
exercise of Entrusted Rights by the Trustees designated by YIGO under this
Agreement.

 

4.2 Target Company and the Shareholders agree to compensate YIGO for and hold it
harmless against all losses incurred or likely to be incurred by it due to
exercise of the Entrusted Rights by the Trustees designated by YIGO, including
without limitation any loss resulting from any litigation, demand arbitration or
claim initiated or raised by any third party against it or from administrative
investigation or penalty of governmental authorities.

 

However, the Shareholders and Target Company will not compensate for losses
incurred due to wilful misconduct or gross negligence of YIGO.

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

 

5.1 Each of the Personal Shareholders hereby severally and jointly represents
and warrants that:

 

5.1.1        Each of the Personal Shareholders is a PRC citizen with full
capacity and with full and independent legal status and legal capacity to
execute, deliver and perform this Agreement, and may act independently as a
subject of actions.

 

5.1.2        Each of the Personal Shareholders has full right and authorization
to execute and deliver this Agreement and other documents that are related to
the transaction referred to herein and to be executed by them. They have full
right and authorization with respect to consummate the transaction referred to
herein.

 

5.1.3        This Agreement shall be executed and delivered by the Personal
Shareholders lawfully and properly. This Agreement constitutes the legal and
binding obligations on them and is enforceable on them in accordance with its
terms and conditions hereof

 



5.1.4        The Personal Shareholders are enrolled and legal shareholders of
Target Company as of the effective date of this Agreement, and except the rights
created by this Agreement, the Call Option Agreement entered into by YIGO,
Target Companies a and them on AUGUST 5,2015 (the "CALL OPTION AGREEMENT"), as
well as the Equity Pledge Agreement entered into by YIGO and Target Company and
them on AUGUST 5,2015, (the "EQUITY PLEDGE AGREEMENT"), there exists no third
party right on the Entrusted Rights. Pursuant to this Agreement, the Trustees
may fully and sufficiently exercise the Entrusted Rights in accordance with the
then effective articles of association of Target Company.

 

 5 

   

 

5.1.5        Considering the fact that according to Equity Pledge Agreement,
considering the fact that Personal Shareholders will set aside all the equity
interest held thereby in relevant Target Company as security to secure the
performance by them of their obligations under the Call Option Agreement entered
into between them respectively and YIGO as of AUGUST 5,2015, Personal
Shareholders undertake to make full and due performance of the obligations under
Call Option Agreement during the valid term of this Agreement, and they will not
be in conflict with any stipulation under Call Option Agreement, which are
likely to have impact on the exercise of he Entrusted Rights the Trustees under
this Agreement.

 

5.1.6        Considering the facts that the Target Company entered into the
Exclusive Agreement (the "SERVICE AGREEMENT") on AUGUST 5,2015 with YIGO, the
Call Option Agreement with YIGO and the Shareholders on AUGUST 5,2015, and that
the Shareholders of Target Company will set aside all equity interest held
thereby in Target Company as security to secure the performance of the
contractual obligations under the above two agreements by Target Company, the
Personal Shareholders undertake to, during the valid term of this Agreement,
procure the full and due performance of Target Company of any and all its
obligations under the Service Agreement, the Call Option Agreement, and warrant
that no adverse impact on the exercise of the Entrusted Rights hereunder by the
Trustees will be incurred due to the breach of the Exclusive Service Agreement,
Call Option Agreement by Target Company.

 

5.2 YIGO (excluding the person designated by it) hereby represents and warrants
that:

 

5.2.1        it is a company with limited liability properly registered and
legally existing under PRC laws, with an independent corporate legal person
status, and with full and independent legal status and legal capacity to
execute, deliver and perform this Agreement and may act independently as a
subject of actions; and

 

5.2.2        it has the full corporate power and authority to execute and
deliver this Agreement and all the other documents to be entered into by it in
relation to the transaction contemplated hereunder, and has the full power and
authority to consummate such transaction.

 

5.3 Target Company other than YUZHI hereby in respect of themselves respectively
represents and warrants that:

 

5.3.1        it is a company with limited liability properly registered and
legally existing under PRC laws, with an independent legal person status, and
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement and may act independently as a subject of actions;
and

 



 6 

   

 

5.3.2        it has the full corporate power and authority to execute and
deliver this Agreement and all the other documents to be entered into by it in
relation to the transaction contemplated hereunder, and has the full power and
authority to consummate such transaction.

 

5.3.3        the Shareholders are enrolled shareholders as of the effective date
of this Agreement, legally holding the equity interest in it set out in Appendix
I. Except rights created by this Agreement, the Equity Pledge Agreement and the
Call Option Agreement, there exists no third party right on the Entrusted
Rights. Pursuant to this Agreement, the Trustees may fully and sufficiently
exercise the Entrusted Rights in accordance with the then effective articles of
association of Target Company.

 

5.3.4        Considering the fact that the Shareholders of Target Company will
set aside all the equity interest held thereby in Target Company as security to
secure the performance of the contractual obligations by Target Company under
the Exclusive Service Agreement, the Call Option Agreement, Target Company
undertakes to, during the valid term of this Agreement, make full and due
performance of any and all obligations under the Exclusive Service Agreement,
the Call Option Agreement, and warrant that no adverse impact on the exercise of
the Entrusted Rights hereunder by the Trustees will be incurred due to the
breach of the Exclusive Service Agreement, the Call Option Agreement by Target
Company.

 

5.4 YUZHI hereby in respect of itself represents and warrants that:

 

5.4.1        it is a company with limited liability properly registered and
legally existing under PRC laws, with an independent legal person status, and
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement and may act independently as a subject of actions;
and

 

5.4.2        it has the full corporate power and authority to execute and
deliver this Agreement and all the other documents to be entered into by it in
relation to the transaction contemplated hereunder, and has the full power and
authority to consummate such transaction.

 

5.4.3        As of the effective date of this Agreement, Wenbin Yang and Ping li
are enrolled shareholders, legally holding the equity interest in YUZHI. Except
rights created by this Agreement, the Equity Pledge Agreement and the Call
Option Agreement, in respect of YUZHI, there exists no third party right on the
Entrusted Rights. Pursuant to this Agreement, the Trustees may fully and
sufficiently exercise the Entrusted Rights according to the then effective
articles of association of YUZHI.

 

5.4.4        As of the effective date of this Agreement and in respect of Target
Company in which it holds equity interest, it is enrolled shareholder. Except
rights created by this Agreement, the Call Option Agreement and the Equity
Pledge Agreement, there exists no third party right on the Entrusted Rights.
Pursuant to this Agreement, the Trustees may fully and sufficiently exercise the
Entrusted Rights according to the then effective articles of association of
Target Company.

 



 7 

   

 

5.4.5        Considering the fact that according to the Equity Pledge Agreement,
it shall set aside all equity interest held thereby in relevant Target Company
as security to secure the performance of its obligations under the Call Option
Agreement. YUZHI undertakes to make full and due performance of the Call Option
Agreement during the valid term of this Agreement and that it will not be in
conflict with any term under the Call Option Agreement, which may have impact on
the exercise of the Entrusted Rights by the Trustees under this Agreement.

 

5.4.6        Considering the fact that according to the Equity Pledge Agreement,
that Shareholders of Target Company will set aside all the equity interest held
thereby in Target Company as security to secure the performance of the
contractual obligations by Target Company under the Exclusive Service Agreement,
Call Option Agreement, YUZHI undertakes to, during the valid term of this
Agreement, procure the full and due performance of any and all obligations under
the Exclusive Service Agreement and Call Option Agreement by the Target Company
in which it holds equity interest, and warrants that no adverse impact on the
exercise of the Entrusted Rights hereunder by the Trustees will be incurred due
to breaching the Exclusive Service Agreement, or Call Option Agreement by Target
Company.

 

ARTICLE 6 TERM OF AGREEMENT

 

6.1 This Agreement takes effect from the date of due execution of all the
Parties hereto, with the valid term of twenty (20) years, unless terminated in
advance by written agreement of all the Parties or according to Article 8.1 of
this Agreement. This Agreement shall automatically renew for another one (1)
year when the term (whether original or extended, if applicable) of this
Agreement is due, unless YIGO gives a thirty-day notice in writing to the other
Parties of the cancellation of such renewal.

 

6.2 In case that a Shareholder transfers all of the equity interest held by it
in Target Company with prior consent of YIGO, such Shareholder shall no longer
be a Party to this Agreement whilst the obligations and commitments of the other
Parties under this Agreement shall not be adversely affected thereby.

 

ARTICLE 7 NOTICE

 

7.1 Any notice, request, demand and other correspondences made as required by or
in accordance with this Agreement shall be made in writing and delivered to the
relevant Party.

 



 8 

   

 



7.2 The abovementioned notice or other correspondences shall be deemed to have
been delivered when (i) it is transmitted if transmitted by facsimile or telex,
or (ii) it is delivered if delivered in person, or (iii) when five (5) days have
elapsed after posting the same if posted by mail.

 

ARTICLE 8 DEFAULT LIABILITY

 

8.1 The Parties agree and confirm that, if any of the Parties (the "DEFAULTING
PARTY") breaches substantially any of the provisions herein or fails
substantially to perform any of the obligations hereunder, such a breach or
failure shall constitute a default under this Agreement (a "DEFAULT"). In such
event any of the other Parties without default (a "NON-DEFAULTING PARTY") who
incurs losses arising from such a Default shall have the right to require the
Defaulting Party to rectify such Default or take remedial measures within a
reasonable period. If the Defaulting Party fails to rectify such Default or take
remedial measures within such reasonable period or within ten (10) days of a
Non-defaulting Party's notifying the Defaulting Party in writing and requiring
it to rectify the Default, then the relevant Non-defaulting Party shall be
entitled to choose at its discretion to (1) terminate this Agreement and require
the Defaulting Party to indemnify all damages, or (2) require specific
performance by the Defaulting Party of this Agreement and indemnification
against all damages.

 

8.2 Without limiting the generality of Article 8.1 above, any breach by any
Shareholder of the Call Option Agreement or Equity Pledge Agreement shall be
deemed as having constituted the breach by such Shareholder of this Agreement;
any breach by Target Company of the Exclusive Service Agreement or Call Option
Agreement shall be deemed as having constituted the breach by Target Company of
this Agreement.

 

8.3 The Parties agree and confirm, the Shareholders or Target Company shall not
request the termination of this Agreement for whatsoever reason and under
whatsoever circumstance, except otherwise stipulated by laws or this Agreement.

 

8.4 Notwithstanding any other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.

 

ARTICLE 9 MISCELLANEOUS

 

9.1 This Agreement shall be prepared in Chinese language in six (6) original
copies, with each involved Party holding one (1) hereof.

 

9.2 The conclusion, validity, execution, amendment, interpretation and
termination of this Agreement shall be governed by laws of the PRC.

 



 9 

   

 



9.3 Any disputes arising from and in connection with this Agreement shall be
settled through consultations among the Parties involved, and if the Parties
involved fail to reach an agreement regarding such a dispute within thirty (30)
days of its occurrence, such dispute shall be submitted to China International
Economic and Trade Arbitration Commission for arbitration in Guangzhou in
accordance with the arbitration rules of such commission, and the arbitration
award shall be final and binding on all the Parties involved.

 

9.4 Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and a
Party's exercise of any of its rights, powers and remedies shall not preclude
its exercise of other rights, powers and remedies of it.

 

9.5 Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with laws (the "PARTY'S RIGHTS") shall not
lead to a waiver of such rights, and the waiver of any single or partial
exercise of the Party's Rights shall not preclude such Party from exercising
such rights in any other way or exercising the remaining part of the Party's
Rights.

 

9.6 The titles of the Articles contained herein are for reference only, and in
no circumstances shall such titles be used for or affect the interpretation of
the provisions

 

9.7 Each provision contained herein shall be severable and independent from each
of other provisions. If at any time any one or more articles herein become
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions herein shall not be affected thereby.

 

9.8 Upon execution, this Agreement shall replace any other previous legal
documents entered into by relevant Parties on the same subject matter.

 

9.9 Any amendments or supplements to this Agreement shall be made in writing and
shall take effect only when properly signed by the Parties to this Agreement.
Notwithstanding the preceding sentence, considering that the rights and
obligations of each Target Company and its Shareholders are independent and
severable from each other, in case that the amendment or supplement to this
Agreement is intended to have impact upon one of the Target Companies and its
Shareholders, such amendment or supplement requires only the approval of YIGO,
the Target Company and its Shareholder while no consent is necessary from the
other Target Companies and their Shareholders (to the extent that the amendment
or supplement does not have impact upon such other Shareholders).

 

9.10 In respect of the Shareholder and Target Company, they shall not assign any
of their rights and/or transfer any of their obligations hereunder to any third
parties without prior written consent from YIGO; YIGO shall have the right to
assign any of its rights and/or transfer any of its obligations hereunder to any
third parties designated by it after giving notice to the Shareholders.

 



 10 

   

 

9.11 This Agreement shall be binding on the legal successors of the Parties.

 

9.12 The rights and obligations of Target Companies are severable and
independent, performance of this Agreement by any Shareholder and any Target
Company shall not affect the performance by the other Shareholders and other
Target Companies.

 

9.13 Notwithstanding any provision to the contrary in this Agreement, new
companies other than the Target Companies and their shareholder(s) can be
included as one party to this Agreement by signing the Acknowledgement Letter in
the form of Appendix to this Agreement. The new companies shall enjoy the same
rights and assume the same obligations as other Target Companies; the
shareholder(s) of the new companies shall enjoy the same rights and assume
obligations as the other Shareholders hereunder. Since the rights and
obligations of the Target Company and its Shareholder(s) under the Agreement are
severable and independent, the participation of the new target companies and
their shareholders will not affect the rights and obligations of the original
Target Company and its Shareholders, the participation of the new target
companies only requires confirmation of YIGO by signing. Each of the Target
Companies hereby irrevocably and unconditionally agrees to the participation of
the new companies and their shareholders, and further confirms that the
shareholder(s) of any new target company can entrust the Trustees to exercise
the voting rights according to the terms of this Agreement not necessarily with
consent of the original Target Companies or their relevant Shareholder(s).

 

[The remainder of this page is left blank]

 



 11 

   

 

IN WITNESS HEREOF, the Parties have caused this Exclusive Service Agreement to
be executed in Guangzhou as of the date first herein above mentioned.

 

WENBIN YANG         Signature by: /s/ Wenbin Yang         PING LI          
Signature by: /s/ Ping Li  

 

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD (Company chop)

 

Signature by:   /s/  [ex10i01.jpg]   Name:     Position: Authorized
Representative  

 

GUANGZHOU YUZHI MDT INFO TECH LTD (Company chop)

 

Signed by: /s/ Ping Li   Name:     Position: Authorized Representative  

 

SHENZHEN QIANHAI ZHUO ZUICHANG TIAN TECHNOLOGY CO., LTD. (Company chop)

 

Name:  [ex10i02.jpg]   Position: Authorized Representative  

 

GUANGZHOU ROUNGSHENG MDT INFO TECH LTD (Company chop)

  

Name:  [ex10i02.jpg]   Position: Authorized Representative  





 12 

   



 

APPENDIX I

 

BASIC INFORMATION OF OTHER TARGET COMPANY WHICH YUZHI HOLDS THE EQUITY

 



COMPANY NAME  REGISTERED ADDRESS   REGISTER ED CAPITAL     LEGAL REPRESENTATIVE
  EQUITY STRUCTURE SHENZHEN QIANHAI ZHUO ZHICHANG TIAN TECHNOLOG Y CO., LTD. 
Room 201, Block A, NO 1 Qianwan road QianHaiShen Port Cooperative District,
Shenzhen                 RMB 10,000,000  Zuyue Xiang  GUANGZHOU YUZHI MDT INFO
TECH LTD100%   GUANGZHOU RONGSHENG MDT INFO TECH LTD  Unit 1601, No 439,
Dongfeng Road, Yuexiu District, Guangzhou  RMB 1,000,000  Zuyue Xiang  SHENZHEN
QIANHAI ZHUO ZHICHANG TIAN TECHNOLOGY CO., LTD. 100%

 

 13 

   



 

APPENDIX II

 

ACKNOWLEDGEMENT LETTER

 

[-] (identity card number: __________________________ )/[-] limited liability
company (registered address: ___________________________ )("PARTICIPATING
SHAREHOLDER") and [-] limited liability company (registered address:
___________________ ) ("PARTICIPATING TARGET COMPANY") hereby agree to
participate each as an independent contract party in the Shareholders' Voting
Rights Proxy Agreement dated AUGUST 5,2015 among YIGO(shenzhen) Co., Ltd. and
other relevant parties ("PROXY AGREEMENT"). Participating Shareholder and
Participated Target Company agree to entrust the Trustees designated by YIGO to
exercise the voting rights in Participating Target Company in respect of [ ]% of
the equity interest in the registered capital of Participating Target Company
held by the Participating Shareholder as of the date of the Acknowledgement
Letter, on behalf of Participating Shareholder.

 

Once this Acknowledgement Letter is executed by the Participating Shareholder
and Participating Target Company, Participating Shareholder and Participated
Target Company shall be deemed to have made the same undertakings and warranties
with those of the Shareholders and Target Companies under the Proxy Agreement,
agreed to respectively perform the obligations of the Shareholders and Target
Companies stipulated in the Proxy Agreement, and acknowledged the rights and
obligations of the Parties under the Proxy Agreement.

 

[EXECUTION PAGE] 

[NAME OF PARTICIPATING SHAREHOLDERS]

 

(Company chop)

 

Signature by :_____________

Name:

Position: Authorized Representative]

 

[NAME OF PARTICIPATING TARGET COMPANY] (Company chop)

 

Signature by :_____________

Name:

Position: Authorized Representative



 



 14 

   

 

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD (Company chop)

 

Signature by :_____________

Name: 

Position: Authorized Representative

 



 

 

 

